Exhibit 10.45

 

AGREEMENT REGARDING TERMINATION BENEFITS

 

This “Agreement Regarding Termination Benefits” (“Agreement”) is entered into as
of September 3, 2004 (the “Effective Date”) between Teradyne, Inc., a
Massachusetts Corporation with a principal office at 321 Harrison Avenue,
Boston, Mass. 02118 (the “Company”) and Michael A. Bradley with a residential
address of XXXXXXXXXXXXXXXXX (“Executive”).

 

WHEREAS, Executive was recently elected by the Company’s Board of Directors as
its Chief Executive Officer and is now employed by the Company as its President
and Chief Executive Officer; and

 

WHEREAS, the Company and Executive have now agreed on certain Termination
Benefits in the event the Executive’s employment with the Company terminates
under the conditions described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 

1. Effective Date and Term: This Agreement shall become effective as of the date
set forth in the opening paragraph. Subject to the provisions of Sections 4 and
9 below and unless earlier terminated as permitted herein, this Agreement shall
continue in effect for a period of three (3) years from the Effective Date
(“Term”) and thereafter, the Term shall automatically be extended for additional
one year periods unless, not later than sixty (60) days prior to the end of the
then current Term, the Company shall have given notice to the Executive not to
extend the then current Term.

 

2. Definitions: For purposes of this Agreement, capitalized terms shall be
defined as follows:

 

“Model Compensation” shall mean the Executive’s annual “model compensation” as
determined by the Company’s Compensation Committee or Board of Directors, which
consists of (a) a fixed monthly salary and (b) an annual variable amount based
upon overall corporate and group performance.

 

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of the Executive, after notice thereof, to
render services to Company in accordance with the terms or requirements of his
employment, as established by the Company Board of Directors from time to time
and communicated to the Executive; (ii) the Executive’s disloyalty, gross
negligence, willful misconduct, dishonesty, fraud or breach of fiduciary duty to
the Company; (iii) the Executive’s deliberate disregard of the rules or policies
of, or breach of an agreement with, Company which results in direct or indirect
material loss, damage or injury to the Company; (iv) the intentional,
unauthorized disclosure by the Executive of any trade secret or confidential

 

1



--------------------------------------------------------------------------------

information of the Company; (v) the commission by the Executive of an act which
constitutes unfair competition with the Company or (vi) the conviction of, or
the entry of a plea of guilty or nolo contendere by the Executive, to any crime
involving moral turpitude or any felony.

 

“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following events: (i) any consolidation, cash tender offer,
reorganization, re-capitalization, merger or plan of share exchange following
which the shareholders of the Company immediately prior to such transaction own
less than a majority of the combined voting power of the then-outstanding
securities of the combined corporation or person immediately after such
transaction; (ii) any sale, lease, exchange or other transfer of all or
substantially all of the Company’s assets; (iii) the adoption by the Board of
Directors of Company of any plan or proposal for the liquidation or dissolution
of the Company; (iv) a change in the majority of the Board of Directors of the
Company through one or more contested elections; or (v) any person (as that term
is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934, as
amended) becomes beneficial owner of 30% or more of the combined voting power of
the Company’s outstanding voting securities.

 

“Company” shall mean “Teradyne, Inc. and shall include its successors and
assigns, and any corporation or other entity which is the surviving or
continuing entity following a merger, consolidation, or sale of all or
substantially all of the Company’s assets or stock.

 

“Competitor” includes, but is not limited to, any business or enterprise that
develops, designs, produces, markets, sells, or renders any product or service
developed, produced, marketed, sold or rendered by the Company, including actual
or demonstrably anticipated research or development.

 

“Date of Termination” shall mean the last day of Executive’s employment with the
Company.

 

“Disability” shall mean an illness, injury or other incapacitating condition as
a result of which the Executive is absent from full time performance of his
duties with the Company or is unable to perform his duties and responsibilities
for a period of sixty (60) consecutive days during the Term or a period or
periods aggregating to more than ninety (90) days in any consecutive six (6)
month period but shall not include death.

 

“Restricted Activities” shall include the following:

 

  a) Recruiting, soliciting, hiring or engaging, as an employee or independent
contractor, any employees or former employees (excluding any former employee
whose employment with the Company or its subsidiaries has been terminated for a
period of six months or longer) of the Company or its subsidiaries;

 

2



--------------------------------------------------------------------------------

  b) Soliciting, enticing, or encouraging employees of the Company or its
subsidiaries to leave employment with the Company or its subsidiaries;

 

  c) Soliciting (for the purpose of providing a product or service that is
competitive with the Company) any customer or prospective customer of the
Company or its subsidiaries;

 

  d) Soliciting, enticing, advising, encouraging, or inducing (i) customers of
the Company or its subsidiaries to discontinue or alter their business
relationship or (ii) customers or prospective customers to refrain from entering
into a business relationship with the Company or its subsidiaries;

 

  e) Entering the employment, rendering any professional services or taking a
position as an officer, director, partner, owner, consultant, independent
contractor, advisory board or committee member, principal, agent, employee or
10% or more shareholder with or to any individual, partnership, association or
corporation which is a Competitor of the Company or its subsidiaries; but this
clause (e) shall not preclude the Executive from rendering services to an entity
that competes with an entity that has acquired Teradyne, Inc. (an “Acquiror”) so
long as (i) the Executive’s services do not involve products or services that
are competitive to those that were produced, marketed, sold or rendered by
Teradyne, Inc. or any of its subsidiaries (including actual or demonstratively
anticipated research or development) before the acquisition (“Teradyne
Product/Services”) and (ii) the Executive is not retained as an Officer of the
Acquiror following the consummation of the acquisition to render services
involving the Acquiror’s products and services which are not Teradyne
Products/Services.

 

  f) Establishing, funding, purchasing or managing a business which is
competitive with the business of the Company or its subsidiaries.

 

3. Employment & Agreement Consideration: In consideration of (a) the Executive’s
“at-will” employment with the Company following the Executive’s recent election
to the position of Chief Executive Officer of the Company and the compensation
payments made to the Executive as a consequence thereof and (b) the Company’s
willingness to enter into an agreement regarding termination benefits,
specifically this Agreement, the Executive covenants and agrees that during the
Term of this Agreement and for two (2) years after the Executive’s Date of
Termination resulting from the Executive’s Resignation, Retirement or a
termination by the Company for Cause, the Executive will not directly or
indirectly engage in any of the Restricted Activities.

 

4. Termination Benefits and Covenants:

 

4.1 For the Executive: In consideration of, and as condition to, the Executive
providing to the Company the covenants and agreements set forth in Section

 

3



--------------------------------------------------------------------------------

4.3 below, the Company shall provide the following Termination Benefits to the
Executive if his employment with the Company is terminated by the Company for
any reason other than for Death, Disability, or Cause, regardless of whether
prior to, following or relating to a Change of Control.

 

(a) Continued Payments: The Company shall pay the Executive a monthly amount
equal to 1/12th of his current annual Model Compensation as of the Date of
Termination for a period of twenty-four (24) months from the Date of Termination
(the “Severance Period”). Except as otherwise expressly provided herein, under
no circumstances shall the Executive receive more than a total of twenty-four
(24) months of payments under this Agreement. All such continued payments shall
be in accord with the Company’s usual model compensation pay practices.

 

(b) Benefits: During the Severance Period, the Company shall arrange for
continued health, dental and vision insurance plan coverage for the Executive at
the same levels of coverage in existence prior to the Date of Termination
subject to the Company and Executive each contributing to the applicable
insurance premium payments on the same basis and in the same proportions as in
existence at the Date of Termination. If the Executive is not eligible for
continued health, dental and vision insurance plan coverage for any portion of
the Severance Period, the Company shall provide or reimburse the Executive for
comparable individual insurance and, if such provision or reimbursement
constitutes taxable income to the Executive, such additional amount as is
necessary to place the Executive in substantially the same after tax position as
he was while an employee of the Company with respect to such insurance plan
coverages. All other benefits, including but not limited to flex/vacation time
accrual, short and long term disability insurance, and life insurance,
contributions (including company matches) into savings plan and savings plan
plus, profit sharing payments and participation in the Executive stock purchase
plan shall cease as of the Date of Termination.

 

(c) Stock Options: All stock options held by the Executive shall be governed
exclusively by the terms of the applicable Stock Option Plan(s) and Stock Option
Agreements (including any successor plans and agreements) under which the stock
options were granted to the Executive and the Executive Officer Change in
Control Agreement between the Executive and the Company dated October 19, 2001.
Except as otherwise expressly stated herein, this Agreement shall not modify or
alter any of the terms applicable to the Executive’s stock options, including
but not limited to the vesting schedule.

 

(d) Taxes and Withholdings: All payments made by the Company to the Executive
under this Agreement shall be net of any applicable taxes (whether local, state,
federal, provincial or otherwise) or other required or voluntary withholdings or
deductions.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, in the event the Executive
dies after (i) his employment with the Company has been terminated for any
reason other than Death, Disability and Cause and (ii) his right to the
Termination Benefits stated in Section 4.1 has attached, the Company agrees that
the Executive’s estate, conservator or designated beneficiary(ies), as the case
may be, shall be entitled to the remainder of the Executive’s Termination
Benefits described in Section 4.1.

 

4.2 Notwithstanding the preceding Section 4.1 and in consideration of, and as
condition to, the Executive providing to the Company the covenants and
agreements set forth in Section 4.3 below, the Company agrees that if the
Executive’s employment with the Company is terminated by the Company for
Disability, the Company shall:

 

(a) provide the monthly payments described in Section 4.1(a) above, as reduced
pursuant to 4.2(b) below, to the Executive for each month during the two (2)
year period following his termination during which the Executive does not
receive or is no longer eligible to receive any Company Disability insurance
benefits under the applicable insurance policy or program(s), other than as a
result of Executive’s intentional malfeasance or death; and

 

(b) under this Section 4.2, reduce each monthly payment described in Section
4.1(a) above to the Executive by any compensation received by the Executive from
other employment, consulting or the rendition of services outside the Restricted
Activities.

 

The Executive agrees to use his best efforts to obtain and maintain any benefits
from any disability policy or program under which he is an insured party or
participant.

 

4.3 Executive’s Covenants: In consideration of, and as a condition to, the
Company providing to the Executive the Termination Benefits set forth in
Sections 4.1 and 4.2, the Executive covenants and agrees:

 

(a) that during the Term of this Agreement and for two (2) years after the
Executive’s Date of Termination resulting from a termination by the Company for
any reason other than for Death, Disability, or Cause, regardless of whether
prior to, following or relating to a Change of Control, the Executive will not
directly or indirectly engage in any of the Restricted Activities.

 

(b) to sign a release of any claims he has or may have against the Company,
including its subsidiaries, in connection with or relating to his employment by
and/or termination from employment with the Company in the form attached hereto
as Attachment A, within twenty-one (21) days of his Date of Termination
resulting from a termination by the Company. Notwithstanding the foregoing, the
Company agrees and hereby acknowledges that the Release contained in Attachment
A is not intended to and does not (i) apply to any claims the Executive may have
pursuant to the terms of this Agreement, the Executive

 

5



--------------------------------------------------------------------------------

Officer Change in Control Agreement, or any outstanding Stock Option Agreement
and applicable Stock Option Plan; (ii) release the Company of any obligation it
may have pursuant to a written agreement, the Company’s articles or organization
or bylaws or as mandated by statute to indemnify the Executive as an officer or
director of the Company; and (iii) release the Company of any obligation to
provide and/or pay benefits to the Executive or the Executive’s estate,
conservator or designated beneficiary (ies) under and in accordance with the
terms of any applicable Company benefit plan and/or program.

 

(c) to continue to comply with any post-termination obligations he may have to
the Company arising from this Agreement or any other agreement the Executive has
with the Company, its subsidiaries, affiliates or divisions, including but not
limited to the following:

 

  • All Outstanding Stock Option Agreements

 

  • Employment Agreement dated July 30, 2004

 

  • Executive Officer Change in Control Agreement dated October 19, 2001

 

(d) to cooperate with and provide all reasonable assistance to the Company, with
respect to any civil, criminal or administrative investigations, actions and/or
proceedings involving the Company and relating in any way to Executive’s
positions, duties and responsibilities while at the Company or to any matters
which the Executive handled, participated in or had knowledge of while employed
by the Company, including but not limited to the Kathleen Guerra et al vs.
Teradyne, Inc. et al case (Civ. A. No. 01CV11789NG) currently pending in the
U.S. District Court (District of Massachusetts).

 

(e) not to make any false or disparaging or derogatory statements or remarks to
any person or entity about the Company’s (including its subsidiaries’) business
affairs, financial condition, or about any Company or subsidiary directors,
officers, employees, stockholders and agents.

 

4.4 Within sixty (60) days of the Executive’s termination of employment, for any
reason, or his resignation or retirement, the Executive shall (a) return to the
Company all Company property in his possession or control, including all
electronic documents; and (b) submit all documentation for any reimbursements
owed to the Executive for business expenses incurred prior to the Date of
Termination.

 

4.5 No Termination Benefits: Except as expressly stated otherwise in Section
4.2, the Executive shall not be eligible for or receive any of the Termination
Benefits described in Section 4.1 above upon (a) the Executive’s resignation of
or retirement from employment with the Company, (b) the termination of
Executive’s employment with the Company resulting from Death or Disability, or
(c) the termination of Executive’s employment by the Company for Cause.

 

6



--------------------------------------------------------------------------------

5. Termination Notice: Any termination of the Executive’s employment by the
Company (other than by reason of Death) shall (a) be in writing; (b) indicate
the basis for termination (such as with or without Cause, Disability, etc…) and
with respect to a termination for Cause indicate the basis for termination in
reasonable detail and (c) be delivered to the Executive in accordance with
Section 17 below.

 

6. Resignation or Retirement Notice: Any resignation or retirement by Executive
shall be (a) in writing, (b) explain the resignation or retirement and (c) be
delivered to the Company at least ninety (90) days in advance of the resignation
or retirement date and otherwise in accordance with Section 17 below.

 

7. Resignation as a Director: Upon termination of Executive’s employment by the
Company for any reason or the resignation of or retirement from employment by
the Executive, the Executive shall provide the Chairman of the Board with his
written resignation from the Company’s Board and all subsidiary Boards, and the
Board may choose to accept or reject the Executive’s resignation as a Company
Board member.

 

8. No Third Party Beneficiaries: Nothing in this Agreement shall confer upon any
person or entity not a party to this Agreement, or the legal representative,
executor, administrator or heir of such person or entity, any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.

 

9. No Obligation of Employment. Nothing in this Agreement shall be construed as
an express or implied contract of employment between the Executive and the
Company (or its subsidiaries, affiliate or divisions) or as a commitment on the
part of the Company to retain Executive in any capacity for any period of time.
Executive understands that the employment relationship between the Executive and
Teradyne will be “at will” and the Executive understands that the Company may
terminate Executive with or without “Cause” at any time or for any or no reason.
Following any Change in Control, the Company may also terminate Employee with or
without “Cause” at any time subject to the terms of this Agreement and the
Executive’s rights and the Company’s obligations specified in the Executive
Officer Change in Control Agreement previously executed between the Company and
the Executive dated October 19, 2001.

 

10. Specific Performance: Executive acknowledges that (a) the services to be
rendered under this Agreement and the obligations of the Executive assume herein
are of a special, unique and extraordinary character, (b) it would be difficult
or impossible to replace such services and obligations, (c) the Company, its
subsidiaries and affiliates will be irreparably harmed, and (d) the award of
monetary damages will not adequately protect the Company, its subsidiaries and
affiliates in the event of a breach hereof by the Executive. As a result, the
Executive agrees and consents that if he violates any of the provisions of this
Agreement, the Company shall, without any bond or other security, being required
and without the necessity of proving monetary damages, be entitled to temporary
and/or permanent injunctive relief to be issued by a court of competent
jurisdiction retraining the Executive from committing or continuing any
violation of this Agreement or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy the Company may have whether at law or in equity.

 

7



--------------------------------------------------------------------------------

11. Dispute Resolution: Except for the equitable relief provisions set forth in
Section 10, the Executive and the Company agree that any dispute, controversy or
claim arising between the parties relating to this Agreement, otherwise relating
in any way to Executive’s employment with and/or termination from the Company,
or relating to Executive’s relationship as a director or in any other capacity
for the Company (whether such dispute arises under any federal, state or local
statute or regulation, or at common law), shall be resolved by final and binding
arbitration before a single arbitrator. The arbitrator shall be selected in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) pertaining at the time the dispute arises. The
parties agree that such arbitration shall take place at the offices of the AAA
in Boston, Massachusetts. In such arbitration proceedings, the arbitrator shall
have the discretion, to be exercised in accordance with applicable law, to
allocate among the parties the arbitrator’s fees, tribunal and other
administrative and litigation costs and, to the prevailing party, reasonable
attorneys’ fees. The award of the arbitrator may be confirmed before and entered
as a judgment of any court having jurisdiction of the parties.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts without
giving effect to the conflicts of law principles thereof, and this Agreement
shall be deemed to be performable in Massachusetts.

 

13. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

 

14. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 14. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

15. Assignment. Executive may not assign any of his rights or delegate any of
his duties or obligations under this Agreement. The rights and obligations of
the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.

 

8



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Executive and
the Company relating to the subject matter hereof; provided, however, that the
following Executive Agreements, as may be modified herein, shall remain in
effect in accordance with their terms.

 

  a) All Outstanding Stock Option Agreements

 

  b) Employment Agreement dated July 30, 2004

 

  c) Executive Officer Change in Control Agreement dated October 19, 2001

 

  d) Any written indemnification Agreements signed by the Company.

 

  e) The Release, Attachment A hereto, once executed between the Company and the
Executive

 

17. Notices. All notices hereunder shall be in writing and shall be delivered
(a) in person, (b) mailed by U.S. certified or registered mail, return receipt
requested, postage prepaid, (c) sent via facsimile with a confirmed facsimile
transmission receipt, or (d) sent via overnight delivery with a confirmed
receipt of delivery; in each instance addressed, if to the Executive or the
Company, as the case may be at the address noted below or to such other address
as either party may furnish to the other in writing in accordance herewith,
except that notice of a change of address shall be effective only upon actual
receipt.

 

To the Company:

 

Teradyne, Inc.

321 Harrison Avenue

Boston, Mass. 02118

Attention: General Counsel

 

To the Executive:

 

Michael A. Bradley

XXXXX

XXXXX

 

With a copy to the Executive’s Counsel:

 

Robert L. Birnbaum, Esq.

Foley Hoag, LLP

Seaport World Trade Center West

155 Seaport Boulevard

Boston, Mass. 02210-2600

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

19. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by a duly authorized director, and by the Executive.

 

TERADYNE, INC.        EXECUTIVE

/s/ Patricia S. Wolpert

--------------------------------------------------------------------------------

      

/s/ Michael A. Bradley

--------------------------------------------------------------------------------

Patricia S. Wolpert        Michael A. Bradley Chair, Compensation Committee     
  President & Chief Executive Officer Member, Board of Directors         

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

 

Release

 

In consideration of the payment and receipt of the Termination Benefits
described in the “Agreement Regarding Termination Benefits” dated September 3,
2004 between me and Teradyne, Inc. of 321 Harrison Avenue, Boston, Mass. 02118
(the “Company”), all of which I acknowledge I would not otherwise be entitled to
receive and except as otherwise expressly excluded under Section 4.3(b) of said
Agreement, I hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its successors and assigns and their
respective officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which I ever had or now have against the Released Parties arising out
of my employment with and/or termination or separation from the Company or
relating to my relationship as a Director or in any other capacity for the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., and the Massachusetts Fair Employment
Practices Act., M.G.L. c.151B, §1 et seq., all as amended; all claims arising
out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the
Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the Massachusetts
Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C, the Massachusetts
Labor and Industries Act, M.G.L. c.149, §1 et seq., the Massachusetts Privacy
Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity Leave Act, M.G.L. c.
149, §105(d), all as amended; all common law claims including, but not limited
to, actions in tort, defamation and breach of contract; all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including but not limited to claims to stock or stock options; and any claim or
damage arising out of my employment with, termination or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above;
provided, however, that nothing in this Release Agreement prevents me from
filing, cooperating with, or participating in any proceeding before the EEOC or
a state Fair Employment Practices Agency (except that I acknowledge that I may
not be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).

 

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:

 

Since I am 40 years of age or older, I have been informed that I have or may
have specific rights and/or claims under the Age Discrimination in Employment
Act of 1967 (ADEA) and I agree that:

 

(a) in consideration for the severance payments and benefits described in
Section 4.1 of the Agreement Regarding Termination Benefits, which I am not
otherwise entitled to receive, I specifically and voluntarily waive such rights
and/or claims under the ADEA I might have against the Company Releasees to the
extent such rights and/or claims arose prior to the date this Release Agreement
was executed;

 

12



--------------------------------------------------------------------------------

(b) I understand that rights or claims under the ADEA which may arise after the
date this Release Agreement is executed are not waived by me;

 

(c) I was advised that I have at least 21 days within which to consider the
terms of Attachment A and to consult with or seek advice from an attorney of my
choice or any other person of your choosing prior to executing this Release
Agreement;

 

(d) I have carefully read and fully understand all of the provisions of this
Release Agreement, and I knowingly and voluntarily agree to all of the terms set
forth in this Release Agreement; and

 

(e) in entering into this Release Agreement I am not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

 

Period for Review and Consideration of Agreement:

 

I acknowledge that I was informed and understand that I have twenty-one (21)
days to review this Release Agreement and consider its terms before signing it.

 

The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

 

Accord and Satisfaction: The amounts set forth in the Agreement Regarding
Termination Benefits shall be complete and unconditional payment, settlement,
accord and/or satisfaction with respect to all obligations and liabilities of
the Released Parties to me, including, without limitation, all claims for back
wages, salary, vacation pay, draws, incentive pay, bonuses, stock and stock
options, commissions, severance pay, reimbursement of expenses, any and all
other forms of compensation or benefits, attorney’s fees, or other costs or
sums.

 

Revocation Period: I may revoke this Release Agreement at any time during the
seven-day period immediately following my execution hereof. As a result, this
Release Agreement shall not become effective or enforceable and the Company
shall have no obligation to make any payments or provide any benefits described
herein until the seven-day revocation period has expired.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Michael A. Bradley

  Date

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness

  Date

 

13



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Michael A. Bradley, acknowledge that I was informed and understand that I
have 21 days within which to consider the attached Severance Agreement and
Release, have been advised of my right to consult with an attorney regarding
such Agreement and have considered carefully every provision of the Agreement,
and that after having engaged in those actions, I prefer to and have requested
that I enter into the Agreement prior to the expiration of the 21 day period.

 

Dated:                                       

 

--------------------------------------------------------------------------------

        Michael A. Bradley Dated:                                       

 

--------------------------------------------------------------------------------

        Witness

 

14